     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 1 of 17 Page ID #:1



     AFSHIN SIMAN
 1   LAW OFFICE OF AFSHIN SIMAN
     11040 Santa Monica Boulevard
 2   Suite 212
     (424) 229-9778
 3   siman@simanlawfirm.com
 4   RACHEL KAUFMAN
     KAUFMAN, P.A.
 5   400 NW 26th Street
     Miami, FL 33127
 6   Telephone: (305) 469-5881
 7   rachel@kaufmanpa.com

 8   [Additional counsel appearing on signature page.]

 9   Attorneys for Plaintiff and the Putative Class

10
                                   UNITED STATES DISTRICT COURT
11
                                  CENTRAL DISTRICT OF CALIFORNIA
12

13    JORGE VALDES, individually and on
14    behalf of all others similarly situated,

15                  Plaintiffs,                           CLASS ACTION

16    v.                                                  JURY TRIAL DEMAND
17    HARCOURTS INTERNATIONAL
18    USA, INC., a California corporation,

19                  Defendant.

20

21

22
                CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
23
            Plaintiff Jorge Valdes (“Plaintiff” or “Valdes”) brings this Class Action Complaint and
24
     Demand for Jury Trial against Defendant Harcourts International USA, Inc. (“Defendant” or
25
     “Harcourts”) to stop Harcourts from directing realtors to violate the Telephone Consumer
26
     Protection Act by making unsolicited autodialed calls to cellular telephone numbers and/or
27
     unsolicited calls to consumers who have registered their telephone numbers on the national Do
28
                                                      1
                                      CLASS ACTION COMPLAINT
     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 2 of 17 Page ID #:2




 1   Not Call registry, and to otherwise obtain injunctive and monetary relief for all persons injured

 2   by Harcourts’s conduct. Plaintiff Valdes, for this Complaint, alleges as follows upon personal

 3   knowledge as to himself and his own acts and experiences, and, as to all other matters, upon

 4   information and belief, including investigation conducted by his attorneys.

 5                                            INTRODUCTION

 6           1.     This case addresses a pervasive problem in the real estate industry: realtors’

 7   incessant cold calls to consumers in violation of the Telephone Consumer Protection Act.

 8           2.     Harcourts is the United States affiliate of an international real estate franchise.

 9           3.     Although Harcourts is composed of various franchises, Harcourt provides training

10   directly to all Harcourts realtors.

11           4.     Through this training, Harcourt directs realtors to cold call consumers to sell them

12   Harcourt’s realty services. This includes specific instructions to call consumers who have

13   previously listed their properties for sale with other realtors, but whose listings with those other

14   realtors expired without a sale of the property and never included their personal phone numbers.

15           5.     In addition to directly instructing realtors to make unsolicited cold calls to obtain

16   listings, Harcourts provides realtors with telephone numbers and other analytics for identifying

17   leads to cold call and scripts for those cold calls.

18           6.     In Plaintiff Valdes’s case, Harcourts’s marketing plan for realtors resulted in him

19   receiving unsolicited, autodialed calls from 6 different Harcourts realtors to his cellular phone

20   number registered on the DNC. This all occurred after the multiple listing service listing for

21   Plaintiff’s property, which was maintained by Plaintiff’s former realtor and which did not

22   include any of Plaintiff’s telephone numbers, was removed from the multiple listing service

23   without Plaintiff having sold his home.

24           7.     In response to these calls, Plaintiff Valdes files this lawsuit seeking injunctive

25   relief, requiring Defendant to cease from directing realtors to violate, and otherwise ratifying

26   realtors violations of the Telephone Consumer Protection Act by placing unsolicited autodialed

27
28
                                                        2
                                       CLASS ACTION COMPLAINT
     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 3 of 17 Page ID #:3




 1   calls to consumers, including consumers that have registered their telephone numbers on the

 2   DNC, as well as an award of statutory damages to the members of the Classes and costs.

 3                                                    PARTIES

 4          8.      Plaintiff Jorge Valdes is a resident of Tustin, California.

 5           9.     Defendant Harcourts is a California corporation with its headquarters located at

 6   27372 Aliso Creek Rd., Aliso Viejo, CA 92656. Defendant conducts business throughout this

 7   District and throughout California.

 8                                    JURISDICTION AND VENUE

 9           10.    This Court has federal question subject matter jurisdiction over this action under

10   28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

11   §227 (“TCPA”).

12           11.    This Court has personal jurisdiction over Defendant and venue is proper in this

13   District under 28 U.S.C. § 1391(b) because both Plaintiff and the Defendant reside in this

14   District, Defendant does significant business in this District and the state of California, and

15   because the wrongful conduct giving rise to this case was directed from and/or occurred in this

16   District.

17                                         COMMON ALLEGATIONS

18                            Harcourts Directs Realtors to Cold Call Consumers

19           12.    Harcourts directs realtors to use, and ratifies, realtors’ use of, certain proscribed
20
     practices to market Harcourts’ realty services, including unsolicited autodialed calls to cellular
21
     telephone numbers and other telephone numbers registered on the DNC.
22
             13.    Through a vast array of training programs, Harcourts instructs realtors that in
23
     order to successfully market their realty services for the realtors’ and Harcourts’s joint benefit,
24
25
26
27
28
                                                       3
                                      CLASS ACTION COMPLAINT
     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 4 of 17 Page ID #:4



     realtors need to “[f]ocus on your cold calling. Setting aside time to do an hour of power where
 1
 2   you just knock out a heap of calls….”1

 3            14.   As Harcourts’s realtors understand it, they are required to “start cold calling from

 4   day one.”2
 5            15.   These instructions from Harcourts to realtors, includes specific instructions on
 6
     cold calls to prospective leads with previously expired listings:
 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     1
         Harcourts Academy, Key Performance                   Indicators    Webinar,      available    at
27   https://www.youtube.com/watch?v=myhNeTZJKnU.
28   2
         https://www.glassdoor.com/Reviews/Employee-Review-Harcourts-RVW3763635.htm
                                                      4
                                     CLASS ACTION COMPLAINT
     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 5 of 17 Page ID #:5




 1
 2

 3
 4
 5
 6
 7

 8
 9
10
11
12
13
14
15
16
17
18
19           16.   In connection with this direction to cold call consumers, Harcourts supplies its

20   realtors with lists of telephone numbers and other data relating to prospective leads for property

21   listings:
22
23
24
25
26
27
28
                                                     5
                                     CLASS ACTION COMPLAINT
     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 6 of 17 Page ID #:6



              17.    On information and belief, Harcourts does not check or scrub the lead lists it
 1
 2   provides to realtors against the DNC, and does not otherwise train realtors regarding how to

 3   scrub the lead lists or otherwise comply with the DNC’s requirements.

 4            18.    Harcourts also supplies its realtors with scripts for cold calling leads.
 5            19.    Additionally, Harcourts partners with vendors to provide realtors with additional
 6
     cold calling training, including Mike Ferry, whose “Coaching” is “All About Illegal Cold-
 7
     calling without Regard to the Do Not Call List”3:
 8
 9
10
11
12
13
14
15
16            20.    In connection with its direction to realtors to market themselves through cold calls
17   to consumers, Harcourt also effectively promotes realtors’ purchases of other lists of leads for
18
     listings and autodialers. Harcourt does this by partnering through Mike Ferry with and/or
19
     otherwise endorsing companies such as RedX and Arch, both of which specialize in providing
20
     leads associated with properties that were previously listed on a multiple listing service, but that
21
22   expired or were otherwise removed with a sale, and both of which supply an autodialer to

23   facilitate calling the lists of leads they supply.4
24
25
26
     3
         https://www.ripoffreport.com/reports/mike-ferry-organization/las-vegas-nevada-89113/mike-
27   ferry-organization-beware-of-mike-ferry-coaching-its-all-about-illegal-cold-call-439809
28   4
         https://www.mikeferry.com/about/vendors/
                                                           6
                                       CLASS ACTION COMPLAINT
     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 7 of 17 Page ID #:7



             21.    Ultimately, Harcourts directs realtors to cold call consumers without consent
 1
 2   and/or knows or should know that realtors are doing so in violation of the TCPA, but fails to

 3   stop them anyway.

 4                                  PLAINTIFF’S ALLEGATIONS
 5                 Harcourts’s Realtors Made Unsolicited, Autodialed Cold Calls to Plaintiff
 6
             22.    On February 8, 2010, Plaintiff Valdes registered his cellular phone number on
 7
     the DNC to avoid receiving unsolicited phone calls. Since that time, the cellular phone
 8
     number has been primarily for personal use. Plaintiff has never held the cellular phone
 9
10   number out to the public in connection with a business.

11           23.    Valdes had a property listed for sale through a realtor, which he withdrew
12
     from the market on May 15, 2018. The listing for Plaintiff’s property never included
13
     Plaintiff’s cellular phone number (or any other number associated with him) as a means
14
     for inquiring about the property.
15
16           24.    As a result of having the listing removed, Valdes started receiving calls from

17   Harcourts realtors, including the following calls:

18           •      May 17, 2018 at 1:59 AM from phone number 949-244-7157
19
             •      May 22, 2018 at 1:18 PM from phone number 949-677-5053
20
             •      May 22, 2018 at 1:18 PM from phone number 949-677-5053 (same agent
21
                    called twice)
22
23           •      May 22, 2018 at 1:54 PM from phone number 949-630-5511

24           •      May 24, 2018 at 11:19 AM from phone number 949-283-2833
25
             25.    Months later when Valdes’ agreement with his prior realtor expired on
26
     October 29, 2018, Harcourts’s realtors started calling him again, including on the following
27
     call:
28
                                                     7
                                     CLASS ACTION COMPLAINT
     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 8 of 17 Page ID #:8



            •        October 30, 2018 at 1:24 PM from phone number 949-689-5415
 1
 2           26.     On one or more of these above calls, Plaintiff told them that he was on the do not

 3   call list and/or to stop calling.

 4           27.     Plaintiff was called again on January 31, 2019 at 10:17 AM from phone number
 5
     562-884-0378
 6
             28.     Plaintiff Valdes answered all of the calls that he received on his cellular phone
 7
     from the many Harcourts realtors. All of these calls were to market Harcourts’s realty services
 8
     and to solicit Plaintiff’s property listing.
 9
10           29.     For example, during the January 31, 2019 call, the realtor began by introducing

11   himself as Felix, a Harcourts agent. He asked if Plaintiff was still interested in selling his home.
12   Plaintiff inquired as to how Felix received his contact information. Felix answered, explaining
13
     that it was provided through a program called Blue (which is something Harcourts provides to
14
     its agents).5 Plaintiff then told Felix not to call him again and ended the call.
15
             30.     On information and belief, this call was autodialed because it was made from one
16
17   the lead lists Harcourts supplies to realtors, which are configured to be loaded into a number of

18   different autodialers, all of which have the capacity to store and automatically dial all of the

19   numbers from the list without human intervention and to dial multiple numbers at one time.
20           31.     Plaintiff does not have a relationship with Harcourts or its realtors and has never
21
     consented to any contact from them. To the contrary, Plaintiff registered his cell phone number
22
     with the DNC and hired a realtor when he was trying to sell his property specifically to avoid
23
     such calls.
24
25
26
27
     5
      On information and belief, the agent is referring to the back-end web portal provided to agents
28   of Harcourts here: https://blue.harcourtsprime.com/
                                                       8
                                         CLASS ACTION COMPLAINT
     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 9 of 17 Page ID #:9



            32.     Defendant’s unauthorized telephone calls harmed Plaintiff in the form of
 1
 2   annoyance, nuisance, and invasion of privacy, and disturbed Valdes’ use and enjoyment of his

 3   cellular phone, in addition to the wear and tear on the phone’s hardware (including the phone’s

 4   battery) and the consumption of memory on the phone.
 5          33.     Seeking redress for these injuries, Valdes, on behalf of himself and Class of
 6
     similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47
 7
     U.S.C. § 227, et seq., which prohibits autodialed calls to cellular phone numbers and other
 8
     unsolicited calls to phone numbers registered on the DNC.
 9
10                                       CLASS ALLEGATIONS

11                   Class Treatment Is Appropriate for Plaintiff’s TCPA Claims

12          34.     Plaintiff Valdes brings this action pursuant to Federal Rule of Civil Procedure
13
     23(b)(2) and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks
14
     certification of the following Classes:
15
            Autodialed No Consent Class: All persons in the United States who from four
16          years prior to the filing of this action (1) one of Defendant’s realtors called, (2) on
            the person’s cellular telephone, (3) for substantially the same reason Defendant’s
17
            realtors called Plaintiff (4) using substantially the same dialing equipment as
18          Defendant’s realtors used to call Plaintiff, and (5) for whom Defendant claims (a)
            it obtained prior express written consent in the same manner as Defendant claims
19          it supposedly obtained prior express written consent to call Plaintiff, or (b) it did
            not obtain prior express written consent.
20
21          Do Not Call Registry Class: All persons in the United States who from four years
            prior to the filing of this action (1) one of Defendant’s realtors called more than one
22          time, (2) within any 12-month period, (3) where the person’s telephone number had
            been listed on the national Do Not Call registry for at least thirty days, (4) for
23          substantially the same reason Defendant’s realtors called Plaintiff, and (5) for
            whom Defendant claims (a) it obtained prior express written consent in the same
24          manner as Defendant claims it supposedly obtained prior express written consent
25          to call Plaintiff, or (b) it did not obtain prior express written consent.

26          Internal Do Not Call Class: All persons in the United States who from four years
            prior to the filing of this action (1) one of Defendant’s realtors called more than one
27          time (2) within any 12-month period, (3) for substantially the same reason
            Defendant’s realtors called Plaintiff.
28
                                                      9
                                      CLASS ACTION COMPLAINT
     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 10 of 17 Page ID #:10




 1
 2           35.     The following individuals are excluded from the Classes: (1) any Judge or

 3    Magistrate presiding over this action and members of their families; (2) Defendant, its

 4    subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents
 5    have a controlling interest and their current or former employees, officers and directors; (3)
 6
      Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
 7
      from the Classes; (5) the legal representatives, successors or assigns of any such excluded
 8
      persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated
 9
10    and/or released. Plaintiff anticipates the need to amend the Class definitions following

11    appropriate discovery.

12           36.     Numerosity: On information and belief, there are hundreds, if not thousands of
13
      members of the Classes such that joinder of all members is impracticable.
14
             37.     Commonality and Predominance: There are many questions of law and fact
15
      common to the claims of Plaintiff and the Classes, and those questions predominate over any
16
      questions that may affect individual members of the Classes. Common questions for the Classes
17
18    include, but are not necessarily limited to the following:

19           (a)     whether Defendant’s realtors systematically placed autodialed telephone calls to
20    Plaintiff and consumers;
21
             (b)     whether Defendant’s realtors systematically made multiple telephone calls to
22
      Plaintiff and consumers whose telephone numbers were registered with the DNC;
23
             (c)     whether Defendant failed to implement policies and procedures for
24
25    maintaining a list of persons who request not to be called by Defendant before engaging in

26    telemarketing;
27
28
                                                      10
                                       CLASS ACTION COMPLAINT
     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 11 of 17 Page ID #:11



             (d)     whether Defendant’s realtors placed calls to Plaintiff and consumers without
 1
 2    having the necessary prior express written consent required for such calls;

 3           (e)     whether Defendant’s realtors conduct constitutes a violation of the TCPA; and

 4           (f)     whether members of the Classes are entitled to treble damages based on the
 5
      willfulness of Defendant’s conduct.
 6
             38.     Adequate Representation: Plaintiff will fairly and adequately represent and
 7
      protect the interests of the Classes, and has retained counsel competent and experienced in class
 8
      actions. Plaintiff has no interests antagonistic to those of the Classes, and the Defendant has no
 9
10    defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting

11    this action on behalf of the members of the Classes, and have the financial resources to do so.
12    Neither Plaintiff nor his counsel have any interest adverse to the Classes.
13
             39.     Appropriateness: This class action is also appropriate for certification because
14
      the Defendant has acted or refused to act on grounds generally applicable to the Classes and as a
15
      whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards
16
17    of conduct toward the members of the Classes and making final class-wide injunctive relief

18    appropriate. Defendant’s business practices apply to and affect the members of the Classes

19    uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with
20    respect to the Classes as wholes, not on facts or law applicable only to Plaintiff. Additionally,
21
      the damages suffered by individual members of the Classes will likely be small relative to the
22
      burden and expense of individual prosecution of the complex litigation necessitated by
23
      Defendant’s actions. Thus, it would be virtually impossible for the members of the Classes to
24
25    obtain effective relief from Defendant’s misconduct on an individual basis. A class action

26    provides the benefits of single adjudication, economies of scale, and comprehensive supervision

27
28
                                                       11
                                       CLASS ACTION COMPLAINT
     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 12 of 17 Page ID #:12



      by a single court. Economies of time, effort, and expense will be fostered and uniformity of
 1
 2    decisions will be ensured.

 3                                        FIRST CLAIM FOR RELIEF
                                       Telephone Consumer Protection Act
 4                                         (Violation of 47 U.S.C. § 227)
                           (On Behalf of Plaintiff and the Autodialed No Consent Class)
 5
 6            40.     Plaintiff repeats and realleges paragraphs 1 through 39 of this Complaint and

 7    incorporates them by reference.

 8            41.     Defendant’s realtors made unwanted solicitation calls to cellular telephone
 9
      numbers belonging to Plaintiff and the other members of the Autodialed No Consent Class using
10
      equipment that, upon information and belief, had the capacity to store or produce telephone
11
      numbers to be called, using a random or sequential number generator.
12
              42.     These solicitation telephone calls were made en masse without the prior express
13
14    written consent of Plaintiff and the other members of the Autodialed No Consent Class.

15            43.     Defendant’s realtors made these calls negligently or willfully and knowingly.
16            44.     Defendant is vicariously liable for its realtors’ calls because it directed and/or
17
      ratified the realtors’ actions.
18
              45.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of
19
      Defendant’s conduct, Plaintiff and the other members of the Autodialed No Consent Class
20
21    are each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each

22    violation.

23                                   SECOND CAUSE OF ACTION
                                  Telephone Consumer Protection Act
24
                                      (Violation of 47 U.S.C. § 227)
25                  (On Behalf of Plaintiff Valdes and the Do Not Call Registry Class)

26            46.     Plaintiff repeats and realleges paragraphs 1 through 39 of this Complaint and
27    incorporates them by reference.
28
                                                        12
                                        CLASS ACTION COMPLAINT
     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 13 of 17 Page ID #:13



              47.     The TCPA’s implementing regulations provide that “[n]o person or entity shall
 1
 2    initiate any telephone solicitation” to “[a] residential telephone subscriber who has registered his

 3    or her telephone number on the national do-not-call registry of persons who do not wish to

 4    receive telephone solicitations that is maintained by the federal government.” 47 C.F.R. §
 5    64.1200(c).
 6
              48.     This regulation is “applicable to any person or entity making telephone
 7
      solicitations or telemarketing calls to wireless telephone numbers.” 47 C.F.R. § 64.1200(e).
 8
              49.     Any “person who has received more than one telephone call within any 12-month
 9
10    period by or on behalf of the same entity in violation of the regulations prescribed under this

11    subsection may” may bring a private action based on a violation of said regulations, which were

12    promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone
13
      solicitations to which they object. 47 U.S.C. § 227(c).
14
              50.     Defendant’s realtors initiated telephone solicitations to telephone subscribers such
15
      as Plaintiff and the Do Not Call Registry Class members who registered their respective
16
      telephone numbers on the DNC.
17
18            51.     These solicitation telephone calls were made en masse without the prior express

19    written consent of Plaintiff and the other members of the Do Not Call Registry Class.
20            52.     Defendant’s realtors made these calls negligently or willfully and knowingly.
21
              53.     Defendant is vicariously liable for their realtors’ calls because it directed and/or
22
      ratified the realtors’ actions.
23
              54.     Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of
24
25    Defendant’s conduct, Plaintiff and the other members of the Do Not Call Registry Class are each

26    entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each violation.

27                                              THIRD CAUSE OF ACTION
                                            Telephone Consumer Protection Act
28
                                                        13
                                        CLASS ACTION COMPLAINT
     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 14 of 17 Page ID #:14



                                             (Violations of 47 U.S.C. § 227)
 1                             (On Behalf of Plaintiff and the Internal Do Not Call Class)
 2
             55.    Plaintiff repeats and realleges paragraphs 1 through 39 of this Complaint and
 3
      incorporates them by reference.
 4
             56.    Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any call for
 5
 6    telemarketing purposes to a residential telephone subscriber unless such person or entity has

 7    instituted procedures for maintaining a list of persons who request not to receive telemarketing

 8    calls made by or on behalf of that person or entity. The procedures instituted must meet the
 9
      following minimum standards:
10
             (1) Written policy. Persons or entities making calls for telemarketing purposes
11           must have a written policy, available upon demand, for maintaining a do-not-call
             list.
12
             (2) Training of personnel engaged in telemarketing. Personnel engaged in any
13
             aspect of telemarketing must be informed and trained in the existence and use of
14           the do-not-call list.

15           (3) Recording, disclosure of do-not-call requests. If a person or entity making a
             call for telemarketing purposes (or on whose behalf such a call is made) receives a
16           request from a residential telephone subscriber not to receive calls from that
17           person or entity, the person or entity must record the request and place the
             subscriber's name, if provided, and telephone number on the do-not-call list at the
18           time the request is made. Persons or entities making calls for telemarketing
             purposes (or on whose behalf such calls are made) must honor a residential
19           subscriber's do-not-call request within a reasonable time from the date such
             request is made. This period may not exceed thirty days from the date of such
20           request. If such requests are recorded or maintained by a party other than the
21           person or entity on whose behalf the telemarketing call is made, the person or
             entity on whose behalf the telemarketing call is made will be liable for any
22           failures to honor the do-not-call request. A person or entity making a call for
             telemarketing purposes must obtain a consumer's prior express permission to
23           share or forward the consumer's request not to be called to a party other than the
             person or entity on whose behalf a telemarketing call is made or an affiliated
24           entity.
25
             (4) Identification of sellers and telemarketers. A person or entity making a call for
26           telemarketing purposes must provide the called party with the name of the
             individual caller, the name of the person or entity on whose behalf the call is
27           being made, and a telephone number or address at which the person or entity may
             be contacted. The telephone number provided may not be a 900 number or any
28
                                                      14
                                        CLASS ACTION COMPLAINT
     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 15 of 17 Page ID #:15



               other number for which charges exceed local or long distance transmission
 1             charges.
 2
               (5) Affiliated persons or entities. In the absence of a specific request by the
 3             subscriber to the contrary, a residential subscriber's do-not-call request shall apply
               to the particular business entity making the call (or on whose behalf a call is
 4             made), and will not apply to affiliated entities unless the consumer reasonably
               would expect them to be included given the identification of the caller and the
 5             product being advertised.
 6
               (6) Maintenance of do-not-call lists. A person or entity making calls for
 7             telemarketing purposes must maintain a record of a consumer's request not to
               receive further telemarketing calls. A do-not-call request must be honored for 5
 8             years from the time the request is made.
 9    47 C.F.R. § 64.1200(d).
10
               57.    The TCPA provides that any “person who has received more than one telephone
11
      call within any 12-month period by or on behalf of the same entity in violation of the regulations
12
      prescribed under this subsection may” bring a private action based on a violation of said
13
14    regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid

15    receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).
16             58.    Defendant’s realtors initiated telephone solicitations to Plaintiff and members of
17
      the Internal DNC Class notwithstanding Defendant and their realtors’ failure to implement
18
      internal procedures for maintaining a list of persons who request not to be called and/or by
19
      implementing procedures that do not meet the minimum standards for initiating telemarketing
20
21    calls.

22             59.    Defendant is vicariously liable for their realtors calls because they directed

23    and/or ratified the realtors’ actions.
24             60.    Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of
25
      Defendant’s conduct, Plaintiff and the other members of the Internal DNC Class are each
26
      entitled to up to $1,500 for each violation.
27
                                               PRAYER FOR RELIEF
28
                                                         15
                                         CLASS ACTION COMPLAINT
     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 16 of 17 Page ID #:16



             WHEREFORE, Plaintiff Valdes, individually and on behalf of the Classes, prays for the
 1

 2    following relief:

 3           a. An order certifying the Classes as defined above; appointing Plaintiff as the

 4               representative of the Classes; and appointing his attorneys as Class Counsel;
 5
             b. An award of actual and/or statutory damages for the benefit of Plaintiff and the
 6
                 Classes, and costs;
 7
             c. An order declaring that Defendant’s actions, as set out above, violate the TCPA;
 8

 9           d. An injunction requiring the Defendant to cease all unsolicited calling activity, to

10               implement sufficient TCPA related policies and procedures, and to otherwise

11               protect the interests of the Classes; and
12
             e. Such further and other relief as the Court deems just and proper.
13
                                                JURY TRIAL DEMAND
14
             Plaintiff requests a jury trial.
15

16                                                   Respectfully Submitted,

17                                                   JORGE VALDES, individually and on behalf of
                                                     those similarly situated individuals
18

19

20    Dated: April 11, 2019                          By: /s/ Afshin Siman
                                                     Afshin Siman (Cal bar no. 309956
21                                                   Law Office of Afshin Siman
                                                     11040 Santa Monica Boulevard, Suite 212
22                                                   Los Angeles, CA 90025
                                                     Telephone: (424) 229-9778
23
                                                     siman@simanlawfirm.com
24
                                                     Rachel E. Kaufman (Cal Bar no. 259353)
25                                                   rachel@kaufmanpa.com
                                                     Avi R. Kaufman*
26                                                   kaufman@kaufmanpa.com
                                                     KAUFMAN P.A.
27
                                                     400 NW 26th Street
28                                                   Miami, FL 33127
                                                       16
                                        CLASS ACTION COMPLAINT
     Case 8:19-cv-00701-AG-DFM Document 1 Filed 04/12/19 Page 17 of 17 Page ID #:17



                                         Telephone: (305) 469-5881
 1
 2                                       Stefan Coleman*
                                         law@stefancoleman.com
 3                                       LAW OFFICES OF STEFAN COLEMAN, P.A.
                                         201 S. Biscayne Blvd, 28th Floor
 4                                       Miami, Fl 33131
                                         Telephone: (877) 333-9427
 5                                       Facsimile: (888) 498-8946
 6
 7                                       Attorneys for Plaintiff and the putative Classes

 8                                       *Pro Hac Vice motion forthcoming
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           17
                               CLASS ACTION COMPLAINT
